                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:19-CR-00120-RJC-DSC

 USA,                                       )
                                            )
                      Plaintiff,            )
                                            )
    v.                                      )                     ORDER
                                            )
 COURTNEY DEQUAN REDFEARN,                  )
                                            )
                      Defendant.            )
                                            )

         THIS MATTER is before the Court upon its own motion.

         Objections to the draft Presentence Report (PSR) were due on January 6,

2020. (Doc. No. 23). Without leave to extend the deadline, on January 10, 2020, the

defendant filed a particular objection to a specific offense characteristic and

reserved “the right” to object to this District’s “standard and special” conditions of

supervised release. (Doc. No. 24 at 1-2). On April 30, 2020, again without leave, the

defendant filed supplemental objections to commonly imposed conditions adopted by

all the judges in this district in 2011. (Doc. No. 27). Accordingly, the Court finds it

necessary to continue the sentencing hearing scheduled for May 12, 2020, to give

the government adequate time to respond to the defendant’s late-filed objections

and for the Court to consider their resolution.

         IT IS, THEREFORE, ORDERED that the above captioned case be continued

to a date to be announced by separate order.




         Case 3:19-cr-00120-RJC-DSC Document 28 Filed 05/05/20 Page 1 of 2
      The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.


                                       Signed: May 5, 2020




                                          2



      Case 3:19-cr-00120-RJC-DSC Document 28 Filed 05/05/20 Page 2 of 2
